DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Claim Status
Claims 1-3, 5-15, 17-26. Claims 4 and 16 have been canceled. Claims 1, 11-13, and 19-20 have been amended.  

Claim Objections
Claim 26 is objected to because of the following informalities:  the claim is missing a period at the end of claim.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first expansion device in claims 1, 4, 14, and 16; second expansion device in claims 13 and 20; heat rejection unit in claims 6-7 and 17. The claim interpretation in the non-final rejection dated 04/15/2020 stands. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Drawings
The drawings were received on 03/21/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 13, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 2005/0139552), hereafter referred to as “Forsberg,” in view of Tolbert et al. (US 2014/0065000 A1), hereafter referred to as “Tolbert,” and Backman (US 9,482,443 B1).
Regarding Claim 1: Forsberg further teaches an apparatus (see Figure 10), comprising: a first condenser (4) configured to condense refrigerant to a liquid state (function of 4); a first expansion device (valve beneath 3) having an inlet coupled to an outlet of the first condenser (4, see Figure 10) and configured to reduce refrigerant pressure and temperature (function of valve); a first evaporator (16) having an inlet coupled to an outlet of the first expansion device (see piping from 4 to 16) and configured to condense water from air adjacent to the first evaporator (function of 16) by transferring heat from the air to the refrigerant (function of 16); a container configured (5) to collect the water condensed by the first evaporator (16) and a first compressor (52) having an inlet coupled to an outlet of the first evaporator (16) and an outlet coupled to an inlet of the first condenser (4) configured to compress the refrigerant (function of compressor). 
Forsberg fails to teach the compressor being a compact screw compressor (please note, the office is interpreting the definition of compact screw compressor per the definition provided by Applicant in the affidavit dated 02/03/2021). 
Tolbert teaches using a screw compressor (2) in refrigeration systems (paragraph [0038], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first compressor is a screw compressor to the structure of Forsberg modified supra as taught by Tolbert in order to advantageously provide various options on compressor selection/substitution of parts which include hermetic screw compressors which are suitable for refrigeration systems (see Tolbert, paragraph [0038], lines 1-9; MPEP 2144.06 II.).  
Forsberg modified supra fails to teach further comprising a subcooling system coupled between the outlet of the first condenser and the inlet of the first expansion device configured to absorb heat from refrigerant flowing from the condenser to the first expansion device.  
Backman teaches a subcooling system (22) coupled (via the subcooler 46 that cascade heat exchange between the main circuit 10 and subcooling circuit 22, the subcooler is between the expansion device 34 in circuit 10 and the condenser 32 in circuit 10, see Figure 1) between an outlet of a first condenser (32, see Figure 1) and an inlet of a first expansion device (34) configured to absorb heat from refrigerant flowing from the first condenser (32) to the first expansion device (34), wherein the subcooling system (Figure 1, 22) comprises a refrigerant circuit (refrigerant piping 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a subcooling system coupled between the outlet of the first condenser and the inlet of the first expansion device configured to absorb heat from refrigerant flowing from the condenser to the first expansion device to the structure of Forsberg modified supra as taught by Backman in order to advantageously increase system efficiency (see Backman Column 1, lines 45-46). 
Regarding Claim 6: Forsberg modified supra fails to teach wherein the subcooling system comprises a heat rejection unit to cool the subcooling system. 
Backman teaches a subcooling system (22) comprises a heat rejection unit (42) to cool the subcooling system (Column 6, lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the subcooling system comprises a heat rejection unit to cool the subcooling system to the structure of Forsberg modified supra as taught by Backman in order to advantageously raise the system efficiencies (see Backman, Column 1, lines 45-46). 
Regarding Claim 11: Forsberg further teaches comprising a water treatment system (UV canister 7, pump 41 and filters 42 and 43) coupled to an output of the container (5) to treat water from the container (5)  for microbial, particulate, and dissolved mineral content (paragraph [0199], lines 1-3). 
Regarding Claim 13: Forsberg modified supra further teaches wherein the first condenser (4 of Forsberg), the first expansion device (valve beneath 3 of Forsberg), the first evaporator (16 of Forsberg), and the first compact screw compressor (2 of Tolbert applied to 52 of Forsberg) comprise a first atmospheric water generation circuit, further comprising: 
a second atmospheric water generation circuit (see Figure 10 of Forsberg) comprising: 
a second condenser (74 of Forsberg) configured to condense refrigerant to a liquid state (function of 74 of Forsberg); 
a second expansion device (valve in line from 74 of Forsberg) having an inlet coupled to an outlet of the second condenser (74 see Figure 10 of Forsberg) and configured to reduce refrigerant pressure and temperature; a second evaporator (33 of Forsberg) having an inlet coupled to an outlet of the second expansion device (valve in line from 74 of Forsberg) and configured to condense water from air adjacent to the second evaporator (33 of Forsberg) by transferring heat from the air to the refrigerant (function of 33 of Forsberg); and 
a second compact screw compressor (2 of Tolbert applied to 53 of Forsberg) having an inlet coupled to an outlet of the second evaporator (33 of Forsberg) and an outlet coupled to an inlet of the second condenser (74 of Forsberg) configured to compress the refrigerant (see Figure 10 of Forsberg), wherein the container (5 of Forsberg) collects water from both the first evaporator (16 of Forsberg) and the second evaporator (33 of Forsberg). 
Regarding Claim 22: Forsberg modified supra further teaches wherein the compact screw compressor (2 of Tolbert) does not require any of an external motor, oil filter, oil reservoir, and oil cooling system to operate (the compressor is hermetic, paragraph [0038], lines 1-9 of Tolbert).
Regarding Claim 25: Forsberg modified supra fails to teach wherein the refrigerant circuit of the subcooling system comprises a first refrigerant circuit, and wherein the first refrigerant circuit is separate from a second refrigerant circuit that transfers refrigerant from the outlet of the first condenser to the inlet of the first expansion device.
Backman teaches a refrigerant circuit (Figure 1) of a subcooling system comprises a first refrigerant circuit (10), and wherein the first refrigerant circuit is separate from a second refrigerant circuit (22) that transfers refrigerant from an outlet of a first condenser (32) to an inlet of a first expansion device (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant circuit of the subcooling system comprises a first refrigerant circuit, and wherein the first refrigerant circuit is separate from a second refrigerant circuit that transfers refrigerant from the outlet of the first condenser to the inlet of the first expansion device to the structure of Forsberg modified supra as taught by Backman in order to advantageously raise the system efficiencies (see Backman, Column 1, lines 45-46).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman, as applied to claim 1 above, and further in view of Bushnell (US 2010/0119366 A1).
Regarding Claim 2: Forsberg further teaches using a fan configured to remove dry air from an area adjacent to the first evaporator and configured to replace the dry air with moist air. 
Forsberg modified supra fails to teach further comprising a vane-axial fan.
Bushnell teaches using a vane-axial fan (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided using a vane-axial fan to the structure of Forsberg modified supra as taught by Bushnell in order to advantageously provide minimized flow losses in the air flow of axial fans (see Bushnell, paragraph [0014], lines 1-7). 
Regarding Claim 3: Forsberg modified supra further teaches wherein the vane-axial fan (applied to 2 and 3 of Forsberg as taught by Bushnell) is further configured to cool the condenser (4 of Forsberg). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman, as applied to claim 1 above, and further in view of Ikezaki at al. (US 2003/0010483 A1), hereafter referred to as “Ikezaki.”
Regarding Claim 5: Forsberg modified supra fails to teach wherein the subcooling system comprises a direct expansion plate heat exchanger configured to transfer heat directly between refrigerant flowing from the condenser to the expansion device and refrigerant flowing through the subcooling system.
Ikezaki teaches wherein a system (Figure 1) comprises a direct expansion plate heat exchanger (11) configured to transfer heat directly between refrigerant flowing from a condenser (13) to an expansion device (14) and refrigerant flowing through the system (Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the subcooling system comprises a direct expansion plate heat exchanger configured to transfer heat directly between refrigerant flowing from the condenser to the expansion device and refrigerant flowing through the subcooling system to the structure of Forsberg modified supra as taught by Ikezaki in order to advantageously provide greater efficiency in energy and heat transfer (see Ikezaki, abstract, lines 1-22). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman as applied to claim 6 above, and further in view of Bushnell (US 2010/0119366 A1).
Regarding Claim 7: Forsberg modified supra fails to teach wherein the heat rejection unit comprises an airfoil axial fan. 
Bushnell teaches using an airfoil axial fan (11 having 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided using a vane-axial fan to the structure of Forsberg modified supra as taught by Bushnell in order to advantageously provide minimized flow losses in the air flow of axial fans (see Bushnell, paragraph [0014], lines 1-7). 
Regarding Claim 8: Forsberg modified supra further teaches wherein airflow of the subcooling system (system with compressor 53 of Forsberg, having airfoil fan as taught by 24 of Bushnell) produced by the airfoil axial fan (24 of 11 of Bushnell) is isolated from the first evaporator (at 16 of Forsberg, separated by partition in Figure 10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman, as applied to claim 1 above, and further in view of Wills et al. (US 2005/0188708 A1), hereafter referred to as “Wills.”
Regarding Claim 9: Forsberg modified supra fails to teach further comprising a variable frequency drive (VFD) configured to control one or more motors of the system.
Wills teaches a variable frequency drive (VFD) configured to control one or more motors of a system (paragraph [0007], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a variable frequency drive (VFD) configured to control one or more motors of the system to the structure of Forsberg modified supra as taught by Wills in order to advantageously provide a variable drive to the motors depending on the operational load on the system and use less parts (see Wills, paragraph [0005]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman, as applied to claim 1 above, and further in view of Merkys et al. (US 2005/0161202 A1), hereafter referred to as “Merkys.”
Regarding Claim 10: Forsberg modified supra fails to teach wherein at least one of the first condenser and first evaporator comprise microchannel coils.
Merkys teaches wherein at least one of a first condenser and first evaporator comprise microchannel coils (paragraph [0005], lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein at least one of the first condenser and first evaporator comprise microchannel coils to the structure of Forsberg modified supra as taught by Merkys in order to advantageously reduce damage to the environment by reducing the refrigerant used and accidental atmospheric release (see Merkys, paragraph [0003]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman (US 9,482,443 B1), as applied to claim 11 above, and further in view of Smeal (4,483,154).
Regarding Claim 12: Forsberg modified supra fails to teach further comprising a double diaphragm water condensate pump to pump water from the container through the water treatment system. 
Smeal teaches a double diaphragm water condensate pump (38) to pump water from a container (2) through a water treatment system (primary refrigerant circuit, Column 6, lines 15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a double diaphragm water condensate pump to pump water from the container through the water treatment system to the structure of Forsberg modified supra as taught by Smeal in order to advantageously provide use the refrigerant flow of the refrigeration circuit to drive the water pump (see Smeal, Column 3, lines 58-64). 

Claims 14, 16-17, 19-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 2005/0139552), hereafter referred to as “Forsberg,” in view of Tolbert (US 2014/0065000 A1) and Backman (US 9,482,443 B1). 
Regarding Claim 14: Forsberg teaches a method for condensing water comprising: compressing refrigerant using a first compressor (52); transferring the refrigerant from the first compressor (52) to a first condenser (4); condensing the refrigerant to a liquid state, using the first condenser (4); transferring the refrigerant from the first condenser (4) to a first expansion device (valve beneath 3); reducing refrigerant pressure and temperature, using the first expansion device (function of valve); transferring the refrigerant from the first expansion device (valve beneath 3) to a first evaporator (16); condensing water from air adjacent to the first evaporator, using the first evaporator (16), by transferring heat from the air to the refrigerant (via fan 2); and transferring the refrigerant from the first evaporator (16) to the first compressor (52). 
Forsberg fails to teach the first compressor is a compact screw compressor, and using a refrigerant circuit.
Tolbert teaches using a screw compressor (2) in refrigeration systems (paragraph [0038], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first compressor is a screw compressor to the structure of Forsberg modified supra as taught by Tolbert in order to advantageously provide various options on compressor selection/substitution of parts which include hermetic screw compressors which are suitable for refrigeration systems (see Tolbert, paragraph [0038], lines 1-9; MPEP 2144.06 II.).  
Forsberg further teaches wherein the step of transferring the refrigerant from the first condenser (4) to the first expansion device (valve beneath 3 in Figure 10) comprises absorbing heat from the refrigerant transferred from the first condenser to the first expansion device (valve beneath 3 in Figure 10).
Backman teaches a subcooling system (22) coupled between an outlet of a first condenser (32) and an inlet of a first expansion device (34) configured to absorb heat from refrigerant flowing from the first condenser (32) to the first expansion device (34), wherein the subcooling system (Figure 1, 22) comprises a refrigerant circuit (refrigerant piping 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a subcooling system coupled between the outlet of the first condenser and the inlet of the first expansion device configured to absorb heat from refrigerant flowing from the condenser to the first expansion device to the structure of Forsberg modified supra as taught by Backman in order to advantageously increase system efficiency (see Backman Column 1, lines 45-46). 
Regarding Claim 17: Forsberg further teaches further comprising: cooling the subcooling system (system with compressor 53) using a heat rejection unit (74) of the subcooling system (system with compressor 53).
Regarding Claim 19: Forsberg further teaches further comprising: collecting the condensed water in a container (5); and operating a pump (41) to transfer the collected water through a water treatment system (UV canister 7) to sterilize, filter, and mineralize the collected water (paragraph [0199], lines 1-3).
Regarding Claim 20: Forsberg modified supra further teaches further comprising: compressing refrigerant using a second compressor (53 of Forsberg); transferring the refrigerant from the second compressor (53 of Forsberg) to a second condenser (74 of Forsberg); condensing refrigerant to a liquid state, using the second condenser (function of 74 of Forsberg); transferring the refrigerant from the second condenser (74 of Forsberg) to a second expansion device (valve in line from 74 of Forsberg); reducing refrigerant pressure and temperature, using the second expansion device (function of valve in line from 74 of Forsberg); transferring the refrigerant from the second expansion device (function of valve in line from 74 of Forsberg) to a second evaporator (33 of Forsberg) condensing water from air adjacent to the second evaporator (function of 33 of Forsberg), using the second evaporator (33 of Forsberg), by transferring heat from the air to the refrigerant (function of 33 of Forsberg); and transferring the refrigerant from the second evaporator (33 of Forsberg) to the second compressor (53 of Forsberg), wherein the step of collecting condensed water (via 5 of Forsberg) comprises collecting water condensed by both the first evaporator (16 of Forsberg) and the second evaporator (33 of Forsberg) in the container (5 of Forsberg).
Forsberg fails to teach wherein the second compressor is a screw compressor. 
Tolbert teaches using a screw compressor (2) in refrigeration systems (paragraph [0038], lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first compressor is a screw compressor to the structure of Forsberg modified supra as taught by Tolbert in order to advantageously provide various options on compressor selection/substitution of parts which include hermetic screw compressors which are suitable for refrigeration systems (see Tolbert, paragraph [0038], lines 1-9; MPEP 2144.06 II.).  
Regarding Claim 26: Forsberg modified supra fails to teach wherein the refrigerant circuit of the subcooling heat exchange system comprises a first refrigerant circuit, and wherein the first refrigerant circuit is separate from a second refrigerant circuit that transfers refrigerant from the outlet of the first condenser to the inlet of the first expansion device.
Backman teaches a refrigerant circuit (Figures 1, 10 and 22) of a subcooling heat exchange system (loops 10 and 22) comprises a first refrigerant circuit (10), and wherein the first refrigerant circuit (10) is separate from a second refrigerant circuit (22) that transfers refrigerant from an outlet of a first condenser (32) to an inlet of a first expansion device (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant circuit of the subcooling heat exchange system comprises a first refrigerant circuit, and wherein the first refrigerant circuit is separate from a second refrigerant circuit that transfers refrigerant from the outlet of the first condenser to the inlet of the first expansion device to the structure of Forsberg modified supra as taught by Backman in order to advantageously increase system efficiency (see Backman Column 1, lines 45-46). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman, as applied to claim 14 above, and further in view of Bushnell (US 2010/0119366 A1).
Regarding Claim 15: Forsberg further teaches removing dry air from an area adjacent to the first evaporator (16) and replacing the dry air with moist air using a fan (fans 2 and 3).
Forsberg modified supra fails to teach using a vane-axial fan. 
Bushnell teaches using a vane-axial fan (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided using a vane-axial fan to the structure of Forsberg modified supra as taught by Bushnell in order to advantageously provide minimized flow losses in the air flow of axial fans (see Bushnell, paragraph [0014], lines 1-7). 
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman, as applied to claim 14 above, and further in view of Wills et al. (US 2005/0188708 A1), hereafter referred to as “Wills.”
Regarding Claim 18: Forsberg modified supra fails to teach further comprising controlling the first compact screw compressor using a variable frequency drive.
Wills teaches controlling a first screw compressor (108) using a variable frequency drive (VFD, paragraph [0007], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided controlling the first compact screw compressor using a variable frequency drive to the structure of Forsberg modified supra as taught by Wills in order to advantageously provide a variable drive to the motors depending on the operational load on the system and use less parts (see Wills, paragraph [0005]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman, as applied to claim 1 above, and further in view of Merritt (US 2010/0083676 A1). 
Regarding Claim 21: Forsberg modified supra fails to teach wherein the apparatus further comprises a second expansion device and a second evaporator, wherein the first and second evaporators are coupled in parallel with the first compact screw compressor.
Merritt teaches wherein an apparatus (Figure 2) further comprises a second expansion device (54 or 55) and a second evaporator (58 or 60), wherein a first and second evaporators (58 and 60) are coupled in parallel with a first compressor (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the apparatus further comprises a second expansion device and a second evaporator, wherein the first and second evaporators are coupled in parallel with the first compact screw compressor to the structure of Forsberg modified supra as taught by Merritt in order to advantageously connect a plurality of evaporators to the compressor in order to increase cooling (see Merritt, paragraph [0072], lines 1-7).   
Claims 23-24 rejected under 35 U.S.C. 103 as being unpatentable over Forsberg in view of Tolbert and Backman, as applied to claim 1 above, and further in view of Ferreira et al. (US 2014/0053580 A1), hereafter referred to as “Ferreira.” 
Regarding Claim 23: Forsberg modified supra fails to teach wherein the first condenser, first evaporator, first, expansion valve, and first compact screw compressor are each configured to be operationally positioned within a standard shipping container.
Ferreira teaches wherein a first condenser (103), an evaporator (104), an expansion device (202), and a compressor (201) are each configured to be operationally positioned within a standard shipping container (paragraph [0018], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first condenser, first evaporator, first, expansion valve, and first compact screw compressor are each configured to be operationally positioned within a standard shipping container to the structure of Forsberg modified supra as taught by Ferreira in order to advantageously facilitate distribution of the water produced (see Ferreira, paragraph [0018],lines 1-4). 
Regarding Claim 24: Forsberg modified supra further teaches wherein the apparatus is configured to condense water from air following the coupling of one or more fans (105 of Ferreira) onto the standard shipping container (see Figure 6 of Ferreira).
Regarding Claim 25: Forsberg modified supra fails to teach wherein the refrigerant circuit of the subcooling system comprises a first refrigerant circuit, and wherein the first refrigerant circuit is separate from a second refrigerant circuit that transfers refrigerant from the outlet of the first condenser to the inlet of the first expansion device.
Backman teaches a refrigerant circuit (Figure 1) of a subcooling system comprises a first refrigerant circuit (10), and wherein the first refrigerant circuit is separate from a second refrigerant circuit (22) that transfers refrigerant from an outlet of a first condenser (32) to an inlet of a first expansion device (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant circuit of the subcooling system comprises a first refrigerant circuit, and wherein the first refrigerant circuit is separate from a second refrigerant circuit that transfers refrigerant from the outlet of the first condenser to the inlet of the first expansion device to the structure of Forsberg modified supra as taught by Backman in order to advantageously increase system efficiency (see Backman Column 1, lines 45-46).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-15, and 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engel et al. (US 2004/0040322 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763